Citation Nr: 1335270	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  04-33 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for panic attacks as secondary to service-connected disorders.  

2.  Entitlement to service connection for an undescended right testicle. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to September 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).  Jurisdiction of the case was subsequently transferred temporarily to the RO in Los Angeles, California.

The appeal is remanded to the RO. 


REMAND

When the Board last reviewed the case in March 2013, it noted the Veteran's request to be scheduled for a Travel Board hearing at the RO, in order to present testimony before a Veterans Law Judge.  Thereafter, the Veteran was scheduled for a July 2013 hearing; however, he was unable to attend the hearing.  In a September 10, 2013 Report of Contact, it was noted that the Veteran's representative requested a videoconference hearing as soon as possible, on behalf of the Veteran.  The Report also notes that the Veteran's representative was informed of a videoconference hearing scheduled for October 2, 2013.  In a subsequent September 2013 statement, the Veteran requested that his October 2013 videoconference hearing be postponed, so that he could obtain additional relevant evidence.       

Accordingly, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board.  See 38 C.F.R. § 20.700 (2013).

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing before the Board at the RO according to the initial date of his request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


